DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/04/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 04/29/2022 have been entered and considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 04/29/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 04/29/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 04/29/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the 112(b) rejections other than what is set forth below have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 04/29/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “receiving a handover command or monitoring for a downlink reference signal” (Emphasis added.)
It is noted that the limitation, “monitoring for a downlink reference signal” is an optional limitation in claim 1 without requiring essential steps regarding “monitoring for a downlink reference signal”. Thus, it is unclear whether “monitoring for a downlink reference signal” even exists in another optional situations which requires a transmission of the downlink reference signal in claim 11. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-14 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 6-10, 12, 15, 18, 23, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Justin et al (US Publication No. 2018/0199328) in view of Liu et al (US Publication No. 2021/0377805) and further in view of Xu et al (US Publication No. 2016/0353432).

Regarding claim 1, Justin teaches, a method of wireless communication performed by a child node in a wireless network [FIGS. 11A-11B; ¶0144-0151, a method of wireless communication performed by UE 1110 in a wireless network including source node 1115, target node 1120 and the UE 1110 where the UE transmits UL reference signals to the target node ], comprising: 
receiving a configuration for transmission of an uplink reference signal for a handover procedure from a serving node to a neighbor node [FIGS. 11A-11B; ¶0146, at step 1028, (the UE) receives UL RS configuration information (from the source node) for handover procedure; note that the steps of FIGS. 11A-11B are associated with handover procedure from the source node 1115 to the target node 1120], wherein the child node, the serving node, and the neighbor node are separate from each other [FIGS. 11A-11B; ¶0144-0151, the UE 1110, the source node 1115, and the target node 1120 are separate from each other]; 
transmitting the uplink reference signal according to the configuration [FIG. 11A; ¶0147,  at step 1032, (the UE) transmits UL reference signals in response to the UL RS configuration information (step 1028)]; and 
receiving a handover command based at least in part on transmitting the uplink reference signal [FIGS. 11A-11B; ¶0150, at step 1066, (the UE) receives RRC connection reconfiguration message including mobility control information based on transmitting the UL RS (in step 1032)].  
Although Justin teaches, “a method of wireless communication performed by a child node in a wireless network” as set forth above, Justin does not explicitly teach (see, emphasis), a child node in a wireless multi-hop network.
However, Liu teaches, a child node in a wireless multi-hop network [FIG. 1c; ¶0130-0138, UE/child node in a two-hop data backhaul network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin by including the above-mentioned features, as taught by Liu because it would provide the system with the enhanced capability of allowing user equipment to easily access 5G network/back-haul network by only accessing an adjacent IAB node [¶0003 of Liu].
Although Justin in view of Liu teaches, “receiving ... a configuration for transmission of an uplink reference signal for a handover procedure, wherein the child node, ... the serving node, and the neighbor node are separate from each other; transmitting the uplink reference signal according to the configuration”, Justin in view of Liu does not explicitly teach (see, emphasis), receiving, from a control node, a configuration for transmission of an uplink signal, and the control node and the serving node are separate from each other. 
However, Xu teaches, receiving, from a control node, a configuration for transmission of an uplink signal, and the control node and the serving node are separate from each other [FIGS. 2 and 14; ¶0194 and 0421-0423, the RNC (i.e., control node) notifies configuration information for uplink to the UE (i.e., child node), and the RNC (i.e., control node) is separate from macro base station (i.e., serving node)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Justin in view of Liu with the teachings of Xu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).



Regarding claim 6, Justin in view of Liu and Xu teaches, all the limitations of claim 1 and particularly, “the uplink reference signal”, and Justin further teaches, a channel state information reference signal [¶0046, (UL) reference signal includes a CSI RS].  

Regarding claim 7, Justin in view of Liu and Xu teaches, all the limitations of claim 6 and particularly, "the uplink reference signal is transmitted by a device" as set forth above, and Liu further teaches, an uplink signal is transmitted by a distributed unit component of an integrated access and backhaul node of the child node [FIG. 1c; ¶0130-0138 and 0142-0144, uplik signaling(s) is transmitted by IAB node 1 DU/IAB node 2 DU to the IAB donor; note that the IAB node 1 or IAB node 2 is a child node for the IAB donor].	
	
Regarding claim 8, Justin in view of Liu and Xu teaches, all the limitations of claim 6 and particularly, "the configuration”, and Justin further teaches, the configuration is received from the control node of the wireless multi-hop network [FIG. 11A; ¶0146, at step 1028, (the UE) receives UL RS configuration information from the source node 1115 in the wireless multi-hop network including source node 1115, target node 1120 and the UE 1110], Justin does not explicitly teach (see, emphasis), the configuration is received via an F1 application protocol interface.
	However, Liu teaches, a signaling is received ... via an F1 application protocol interface [FIGS. 1a and 1c; ¶0130-0138, UE-associated F1AP message or non-UE-associated F1AP message is received via F1 interface].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Justin with the teachings of Liu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 9, Justin in view of Liu and Xu teaches, all the limitations of claim 1 as set forth above, and particularly, “wherein receiving the handover command or monitoring for the downlink reference signal for the handover procedure”, and Justin further teaches, monitoring for the downlink reference signal for the handover procedure [FIG. 11A; ¶0149, receiving DL reference signal provided by the source node 1115; note that the steps of FIGS. 11A-11B are associated with handover procedure from the source node 1115 to the target node 1120], wherein the downlink reference signal is a channel state information reference signal [¶0149, the DL reference signal is provided by the source node and the target node to the UE and further see, ¶0046, the reference signal can be a CSI-RS].  

Regarding claim 10, although Justin in view of Liu and Xu teaches, all the limitations of claim 1 and particularly, "the uplink reference signal" as set forth above, the embodiment in association with FIGS. 11A-11B of Justin in view of Liu does not explicitly teach (see, emphasis), wherein uplink signal is transmitted in multiple directions using beam-sweeping.  
	However, Justin further teaches, uplink signal is transmitted in multiple directions using beam-sweeping [¶0116, UL beam sweep (e.g., UE-side beams change from 1 to 3) is performed].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method disclosed in FIGS. 11A-11B Justin in view of Liu with the teachings of ¶0116 of Justin since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, Justin in view of Liu and Xu teaches, all the limitations of claim 1 and Justin further teaches, transmitting a random access channel preamble to a target node for the handover procedure based at least in part on receiving the handover command [FIGS. 11A-11B; ¶0150-0151, at step 15, (the UE) transmits RACH to target node 1120 for handover procedure in response to receiving the RRC connection reconfiguration message including mobility control information].

Regarding claim 15, Justin teaches, a method of wireless communication performed by a neighbor node [FIGS. 11A-11B; ¶0144-0151, a method of wireless communication performed by target node 1120 in a wireless network including source node 1115, the target node 1120 and UE 1110], comprising: 
receiving a configuration for reception of an uplink reference signal for a handover procedure of a child node from a serving node to the neighbor node [FIG. 11A; ¶0146, at step 1030, (the target node) receives UL RS configuration message (from the source node)]; 
monitoring for the uplink reference signal according to the configuration [FIG. 11A; ¶0147, at step 1038, (the target node) receives/monitors UL reference signals from the UE in response to receiving the UL RS configuration; note that the steps of FIGS. 11A-11B are associated with handover procedure from the source node 1115 to the target node 1120], wherein the child node, the serving node, and the neighbor node are separate from each other [FIGS. 11A-11B; ¶0144-0151, the UE 1110, the source node 1115, and the target node 1120 are separate from each other]; and 
transmitting a measurement report to the control node in the wireless network for the handover procedure based at least in part on receiving the uplink reference signal [FIGS. 11A-11B; ¶0147, at step 1048, (the target node) transmits UL measurement reports to the source node in response to receiving the UL reference signals (at  step 1038); note that the source node is a part of the wireless network and note that the steps of FIGS. 11A-11B are associated with handover procedure].  
Although Justin teaches, “a method of wireless communication performed by a neighbor node in a wireless network” as set forth above, Justin does not explicitly teach (see, emphasis), a neighbor node in a wireless multi-hop network.
However, Liu teaches, a node in a wireless multi-hop network [FIG. 1c; ¶0130-0138, IAB node 1 or 2 in a two-hop data backhaul network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin by including the above-mentioned features, as taught by Liu because it would provide the system with the enhanced capability of allowing user equipment to easily access 5G network/back-haul network by only accessing an adjacent IAB node [¶0003 of Liu].
Although Justin in view of Liu teaches, “receiving ... a configuration for reception of an uplink reference signal for a handover procedure, wherein the child node, ... the serving node, and the neighbor node are separate from each other; monitoring for the uplink reference signal according to the configuration”, Justin in view of Liu does not explicitly teach (see, emphasis), receiving, from a control node, a configuration for an uplink signal, and the control node and the serving node are separate from each other. 
However, Xu teaches, receiving, from a control node, a configuration for transmission of an uplink signal, and the control node and the serving node are separate from each other [FIGS. 2 and 14; ¶0194 and 0421-0423, the RNC (i.e., control node) notifies configuration information for uplink to the micro base station (i.e., neighbor node), and the RNC (i.e., control node) is separate from macro base station (i.e., serving node)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Justin in view of Liu with the teachings of Xu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 18, Justin in view of Liu and Xu teaches, all the limitations of claim 15 as set forth above, and Justin further teaches, receiving a handover request from the control node based at least in part on transmitting the measurement report to the control node [¶0147-0150, at step 1060, (the target node) receives a handover or node addition/removal request from the source node in response to transmitting the UL measurement reports to the source node (at step 1048)].

Regarding claim 23, Justin teaches, a method of wireless communication performed by a control node in a wireless network [FIGS. 11A-11B; ¶0144-0151, a method of wireless communication performed by source node 1115 in a wireless network including the source node 1115, target node 1120 and UE 1110], comprising: 
transmitting, to a child node in the wireless network [FIG. 11A; ¶0146, to the UE 1110 in the wireless network including the source node 1115, the target node 1120 and the UE 1110], a transmission configuration for transmission of an uplink reference signal for a handover procedure from a serving node to a neighbor node [FIG. 11A; ¶0146, at step 1028, (the source nodes 1115) transmits UL RS configuration information (to the UE) for handover procedure; note that the steps of FIGS. 11A-11B are associated with handover procedure], wherein the child node, the serving node, and the neighbor node are separate from each other [FIGS. 11A-11B; ¶0144-0151, the UE 1110, the source node 1115, and the target node 1120 are separate from each other]; 
transmitting, to a neighbor node in the wireless network [FIG. 11A; ¶0146, to the UE 1110 in the wireless network including the source node 1115, the target node 1120 and the UE 1110], a reception configuration for reception of the uplink reference signal for the handover procedure [FIG. 11A; ¶0146, at step 1030, (the source node 1115) transmits UL RS configuration message (to the target node 1120)]; 
receiving a measurement report based at least in part on the uplink reference signal for the handover procedure [FIGS. 11A-11B; ¶0147, at step 1048, (the source node) receives UL measurement reports from the target node in response to receiving the UL reference signals (at  step 1038); note that the source node is a part of the wireless and note that the steps of FIGS. 11A-11B are associated with handover procedure]; and 
initiating the handover procedure based at least in part on receiving the measurement report [FIGS. 11A-11B; ¶0149-0150, (the source node) makes hybrid MM decision (step 1058); transmits handover or node addition/removal request (step 1060); and transmits RRC connection reconfiguration message including mobility control information based on receiving the measurement report at step 1048].  
Although Justin teaches, “a method of wireless communication performed by a control node in a wireless network” as set forth above, Justin does not explicitly teach (see, emphasis), a control node in a wireless multi-hop network.
However, Liu teaches, a node in a wireless multi-hop network [FIG. 1c; ¶0130-0138, IAB node(s) in a two-hop data backhaul network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin by including the above-mentioned features, as taught by Liu because it would provide the system with the enhanced capability of allowing user equipment to easily access 5G network/back-haul network by only accessing an adjacent IAB node [¶0003 of Liu].
Although Justin in view of Liu teaches, “transmitting, to a child node in the wireless network, wherein the child node, ... the serving node, and the neighbor node are separate from each other; transmitting the uplink reference signal according to the configuration”, Justin in view of Liu does not explicitly teach (see, emphasis), transmitting, by a control node, a configuration for transmission of an uplink signal, and the control node and the serving node are separate from each other. 
However, Xu teaches, transmitting receiving, by a control node, a configuration for transmission of an uplink signal, and the control node and the serving node are separate from each other [FIGS. 2 and 14; ¶0194 and 0421-0423, the RNC (i.e., control node) notifies configuration information for uplink to the UE (i.e., child node), and the RNC (i.e., control node) is separate from macro base station (i.e., serving node)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Justin in view of Liu with the teachings of Xu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 25, Justin in view of Liu and Xu teaches, all the limitations of claim 23 and particularly, "initiating the handover procedure" as set forth above, and Justin further teaches, transmitting a handover request to the neighbor node [¶0147-0150, at step 1060, (the source node) transmits a handover or node addition/removal request  to the target node].

Regarding claim 30, Justin teaches, a child node in a wireless multi-hop network for wireless communication [FIGS. 11A-11B and 12; ¶0144-0151, UE 1110/computing device (FIG. 12) in a wireless multi-hop network including source node 1115, target node 1120 and the UE 1110], comprising: 
a memory [¶0160-0161, memory 1203; note that every UE has a memory]; and 
one or more processors coupled to the memory, the one or more processors configured to perform action(s) [¶0160-0161, processing unit 1202; note that every UE has a processor].
	Thus, claim 30 is rejected at least based on a similar rational applied to claim 1.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Justin et al (US Publication No. 2018/199328) in view of Liu et al (US Publication No. 2021/0377805) and further in view of Xu et al (US Publication No. 2016/0353432) and further in view of Chatterjee et al (US Publication No. 2013/0195025).

Regarding claim 2, although Justin in view of Liu and Xu teaches, all the limitations of claim 1 and particularly, "the configuration" as set forth above, Justin in view of Liu and Xu does not explicitly teach (see, emphasis), wherein the configuration indicates at least one of a resource for transmission of the uplink reference signal.   
	However, Chatterjee teaches, configuration indicates at least one of a resource for transmission of the uplink reference signal [FIG. 1; ¶0016, control and message signaling parameters indicates parameters of uplink reference signals such as DM-RS or sounding reference signal for transmission of the uplink reference signal(s); note that the parameters are related to PUCCH resource allocation].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Justin in view of Liu and Xu with the teachings of Chatterjee since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 3, although Justin in view of Liu and Xu teaches, all the limitations of claim 1 and particularly, "the uplink reference signal" as set forth above, Justin in view of Liu and Xu does not explicitly teach (see, emphasis), wherein the uplink reference signal is a sounding reference signal.  
	However, Chatterjee teaches, wherein the uplink reference signal is a sounding reference signal [FIG. 1; ¶0016 and 0075-0076, the uplink reference signal is a sounding reference signal].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Justin in view of Liu and Xu with the teachings of Chatterjee since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 4, Justin in view of Liu, Xu and Chatterjee teaches, all the limitations of claim 3 and particularly, "the uplink reference signal" as set forth above, and Justin further teaches, the child node includes a user equipment [FIG. 11A; ¶0147, note that the UE is interpreted as the child node].  

Regarding claim 5, Justin in view of Liu, Xu and Chatterjee teaches, all the limitations of claim 3 and Justin further teaches, wherein the configuration is received from the control node of the wireless multi-hop network via a radio resource control message [¶0146, the UL RS configuration information is received from the source node via RRC connection reconfiguration message; note that the source node is a part of the wireless multihop network].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Justin et al (US Publication No. 2018/199328) in view of Liu et al (US Publication No. 2021/0377805) and further in view of Xu et al (US Publication No. 2016/0353432) and further in view of Yan et al (US Publication No. 2019/0357271).

Regarding claim 11, although Justin in view of Liu and Xu teaches, all the limitations of claim 1 and particularly, “receiving a handover command based at least in part on transmitting the uplink reference signal”, the embodiment in association with FIGS. 11A-11B of Justin in view of Liu does not explicitly teach (see, emphasis), wherein uplink signal is transmitted in a first direction and is subsequently transmitted in a second direction.
However, Justin further teaches, uplink signal is transmitted in a first direction and is subsequently transmitted in a second direction [¶0116, UL beam sweep (e.g., UE-side beams change from 1 to 3) is performed].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method disclosed in FIGS. 11A-11B Justin in view of Liu and Xu with the teachings of ¶0116 of Justin since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Further, Justin in view of Liu and Xu does not explicitly teach (see, emphasis), uplink signal is transmitted in a first direction and ... transmitted in a second direction based at least in part on a determination that: a response signal was not received based at least in part on transmission of the uplink signal in the first direction. 
However, Yan teaches, uplink signal is transmitted in a first direction and ... transmitted in a second direction based at least in part on a determination that: a response signal was not received based at least in part on transmission of the uplink signal in the first direction [¶0080-0082, the second random access preamble using different transmit beam (i.e., second direction; note that different beams are considered as different directions) from the first random access preamble is transmitted if accessing the network device using first random access preamble fails (or if no random access response is received) (i.e., based on a determination that a response signal was not received based on transmission of the first random access preamble)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu and Xu by including the above-mentioned features, as taught by Yan Because it would provide the system with the enhanced capability of increasing a random access success rate [¶0006 of Yan].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Justin et al (US Publication No. 2018/199328) in view of Liu et al (US Publication No. 2021/0377805) and further in view of Xu et al (US Publication No. 2016/0353432) and further in view of Gao et al (US Publication No. 2021/0160853).

Regarding claim 13, although Justin in view of Liu and Xu teaches, all the limitations of claim 1 and Justin further teaches, monitoring for the downlink reference signal for the handover procedure [FIGS. 11A-11B; ¶0149, DL reference signal(s) is provided by the target node to the UE (step 5), which requires the UE to monitor the DL reference signal(s); note that the steps of FIGS. 11A-11B are associated with handover procedure], Justin in view of Liu and Xu does not explicitly teach (see, emphasis), monitoring for the downlink reference signal on one or more resources that correspond to a resource via which the uplink reference signal is transmitted.  
	However, Gao teaches, monitoring for the downlink reference signal on one or more resources that correspond to a resource via which the uplink reference signal is transmitted [¶0120, a receiving beam (i.e., one or more resources for monitoring) of the downlink reference signal is determined by a transmitting beam (i.e., a resource via which the uplink reference signal is transmitted) corresponding to the uplink reference signal].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu and Xu by including the above-mentioned features, as taught by Gao because it would provide the system with the enhanced flexibility in establishing a binding relation between the uplink reference signal and the downlink reference signal [¶0120 of Gao].

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Justin et al (US Publication No. 2018/199328) in view of Liu et al (US Publication No. 2021/0377805) and further in view of Xu et al (US Publication No. 2016/0353432) and further in view of Yi et al (US Publication No. 2021/0321315).

Regarding claim 14, although Justin in view of Liu and Xu teaches, all the limitations of claim 1 and Justin further teaches, the handover command is received by the child node, for the handover procedure [FIGS. 11A-11B; ¶0150, at step 1066, the RRC connection reconfiguration message including mobility control information (i.e., handover command) is received by the UE for the handover procedure], Justin in view of Liu and Xu does not explicitly teach (see, emphasis), a handover command is received without transmission of measurement report.   
	However, Yi teaches, a handover command is received without transmission of measurement report [¶0477 and 048, (node A) transmits a signal that triggers handover to a child node if the connection is not recovered within the due time for connection recovery (i.e., without transmission of measurement report; note that the handover is not triggered based on a measurement report being transmitted)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu and Xu by including the above-mentioned features, as taught by Yi because it would provide the system with the enhanced capability of increasing a range of the system operates along with improving its stability [¶0408 of Yi].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Justin et al (US Publication No. 2018/199328) in view of Liu et al (US Publication No. 2021/0377805) and further in view of Xu et al (US Publication No. 2016/0353432) and further in view of Kim et al (US Publication No. 2021/0329556).

Regarding claim 16, although Justin in view of Liu and Xu teaches, all the limitations of claim 15 and particularly “the configuration for reception of the uplink reference signal” and “the neighbor node” as set forth above, Justin in view of Liu does not explicitly teach (see, emphasis), wherein the configuration ... indicates at least one of a power saving mode configuration for the neighbor node.  
	However, Kim teaches, configuration ... indicates at least one of a power saving mode configuration for a node [FIGS. 8-9; ¶0150, configuration information (from gNB) indicates a power saving mode to UE 720].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu and Xu by including the above-mentioned features, as taught by Kim because it would provide the system with the enhanced capability of reducing power consumption of the terminal in a wireless communication system [¶0008 of Kim].

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Justin et al (US Publication No. 2018/199328) in view of Liu et al (US Publication No. 2021/0377805) and further in view of Xu et al (US Publication No. 2016/0353432) and further in view of Ohara et al (US Publication No. 2021/0400508).

Regarding claim 17, although Justin in view of Liu and Xu teaches, all the limitations of claim 15 and particularly, "transmitting the measurement report to the control node," as set forth above, Justin in view of Liu and Xu does not explicitly teach (see, emphasis), transmitting the measurement report ... based at least in part on a measurement and reporting configuration that indicates a condition for transmitting the measurement report.  
	However, Ohara teaches, transmitting a measurement report ... based at least in part on a measurement and reporting configuration that indicates a condition for transmitting the measurement report [FIG. 2; ¶0030-0031 and 0099, transmitting a measurement result (to a base station device) based on a measurement configuration indicating a condition for transmitting the measurement report]. 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu and Xu by including the above-mentioned features, as taught by Ohara because it would provide the system with the enhanced capability of preventing unnecessary measurement from occurring, thus efficiently executing the measurement by a user device in a radio communication system [¶0006-0008 of Ohara].

Regarding claim 24, although Justin in view of Liu and Xu teaches, all the limitations of claim 23, and Justin further teaches, comprising transmitting, to the neighbor node, a measurement and reporting configuration [FIGS. 11A-11B; ¶0146, (the source node) transmits (to the target node) UL RRM measurements and report configuration information], Justin in view of Liu and Xu does not explicitly teach (see, emphasis), a measurement and reporting configuration that indicates a condition for transmitting the measurement report.
However, Ohara teaches, a measurement and reporting configuration that indicates a condition for transmitting a measurement report [FIG. 2; ¶0030-0031 and 0099, a measurement configuration indicating a condition for transmitting the measurement report]. 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu and Xu by including the above-mentioned features, as taught by Ohara because it would provide the system with the enhanced capability of preventing unnecessary measurement from occurring, thus efficiently executing the measurement by a user device in a radio communication system [¶0006-0008 of Ohara].

Claims 19-20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Justin et al (US Publication No. 2018/199328) in view of Liu et al (US Publication No. 2021/0377805) and further in view of Xu et al (US Publication No. 2016/0353432) and further in view of Baldemair et al (US Publication No. 2017/0005758).

Regarding claim 19, although Justin in view of Liu and Xu teaches, all the limitations of claim 15 and particularly, "transmitting the measurement report to the control node" as set forth above, and Justin further teaches, receiving an instruction, from the control node [FIG. 11A; ¶0146, at step 1030, (the target node) receives UL RS configuration message from the source node], Justin in view of Liu does not explicitly teach (see, emphasis), modify the transmission mode based at least in part on transmitting the measurement report.
	However, Baldemair teaches, modify a transmission mode based at least in part on transmitting a report  [FIGS. 1-2; ¶0061-0064, at steps 102-103 and 201-203, switching to a second transmission mode based on detected indication of unsuccessful reception indicated (i.e., report) by a reception node]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu and Xu by including the above-mentioned features, as taught by Baldemair because it would provide the system with the enhanced capability of increasing probability of successful reception within latency budget [¶0064 of Baldemair].

Regarding claim 20, although Justin in view of Liu and Xu teaches, all the limitations of claim 15 and particularly, “transmitting the measurement report to the control node in the wireless multi-hop network” as set forth above, and Justin further teaches, transmitting the downlink reference signal for the handover procedure [¶0149, at steps 1050 and 1052, transmitting DL reference signals for handover procedure], Justin in view of Liu and Xu does not explicitly teach (see, emphasis), modifying the transmission mode ... comprises transmitting the downlink reference signal more frequently as compared to a time period prior to modifying the transmission mode.  
	However, Baldemair teaches, modifying a transmission mode [FIGS. 1-2; ¶0061, at step 103, switching a transmission mode to a second transmission mode] ... comprises transmitting a signal more frequently as compared to a time period prior to modifying the transmission mode [FIGS. 1-2; ¶0064-0066, transmission a signal in the second transmission mode with a shorter time interval (i.e., more frequently) than as compared to a time interval in the first transmission mode].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu and Xu by including the above-mentioned features, as taught by Baldemair because it would provide the system with the enhanced capability of increasing probability of successful reception within latency budget [¶0064 of Baldemair].

Regarding claim 26, although Justin in view of Liu and Xu teaches, all the limitations of claim 23 and particularly, "receiving the measurement report" as set forth above, and Justin further teaches, transmitting, to the neighbor node, an instruction [FIG. 11A; ¶0146, at step 1030, (the source node) transmits UL RS configuration message to the target node] ... transmission of a downlink reference signal by the neighbor node [¶0149, at steps 1050 and 1052, transmitting DL reference signals by the target node], Justin in view of Liu and Xu does not explicitly teach (see, emphasis), modify a transmission mode of the neighbor node for transmission of a downlink reference signal ...  based at least in part on receiving the measurement report.  
	However, Baldemair et al teaches, modify a transmission mode for transmission of a signal ...  based at least in part on receiving a report [FIGS. 1-2; ¶0061, at step 103, switching a transmission mode to a second transmission mode based on detected indication of unsuccessful reception indicated (i.e., report) by a reception node].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu and Xu by including the above-mentioned features, as taught by Baldemair because it would provide the system with the enhanced capability of increasing probability of successful reception within latency budget [¶0064 of Baldemair].

Regarding claim 27, although Justin in view of Liu and Xu teaches, all the limitations of claim 23, and Justin further teaches, transmitting, to the neighbor node, a control signal [FIG. 11A; ¶0146, at step 1030, (the source node) transmits UL RS configuration message to the target node] ... transmission of a downlink reference signal by the neighbor node [¶0149, at steps 1050 and 1052, transmitting DL reference signals by the target node], Justin in view of Liu and Xu does not explicitly teach (see, emphasis), a condition for modifying a transmission mode of a node for transmission of a signal.  
	However, Baldemair teaches, a condition for modifying a transmission mode of a node for transmission of a signal [FIGS. 1-2; ¶0061-0064, at steps 102-103 and 201-203, switching to a second transmission mode based on detected indication of unsuccessful reception indicated (i.e., condition) by a reception node]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu and Xu by including the above-mentioned features, as taught by Baldemair because it would provide the system with the enhanced capability of increasing probability of successful reception within latency budget [¶0064 of Baldemair].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Justin et al (US Publication No. 2018/199328) in view of Liu et al (US Publication No. 2021/0377805) and further in view of Xu et al (US Publication No. 2016/0353432) and further in view of Feng et al (US Publication No. 2020/0374813).

Regarding claim 21, although Justin in view of Liu and Xu teaches, all the limitations of claim 15, and Justin further teaches, a configuration, indicated by the control node and associated with the uplink reference signal [FIG. 11A; ¶0146, at step 1030, UL RS configuration message is indicated by the source node and associated with uplink reference signals], Justin in view of Liu and Xu does not explicitly teach (see, emphasis), the transmission mode is modified based at least in part on a determination that a condition is satisfied.
	However, Feng teaches, a transmission mode is modified based at least in part on a determination that a condition is satisfied [¶0125, a transmission mode is switched from the first transmission mode to the second transmission mode if second uplink signal does not meet the predetermined condition; note that the predetermined condition in Feng is described as, e.g., a power for receiving the second uplink signal is greater than a threshold, thus the fact that the second uplink signal does not meet the predetermined condition implies that the second uplink signal is equal to or smaller than the threshold which is interpreted as the second uplink signal satisfies the condition that its power is equal to or smaller than the threshold].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Justin in view of Liu and Xu with the teachings of Feng since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Justin et al (US Publication No. 2018/199328) in view of Liu et al (US Publication No. 2021/0377805) and further in view of Xu et al (US Publication No. 2016/0353432) and further in view of Gao et al (US Publication No. 2021/0160853) and further in view of Baldemair et al (US Publication No. 2017/0005758).

Regarding claim 22, although Justin in view of Liu and Xu teaches, all the limitations of claim 15 and particularly, “the uplink reference signal” as set forth above, and Justin further teaches, transmission of the downlink reference signal for the handover procedure [¶0149, at steps 1050 and 1052, transmitting DL reference signals; note that the steps of FIGS. 11A-11B are associated with handover procedure from the source node 1115 to the target node 1120], Justin in view of Liu and Xu does not explicitly teach (see, emphasis), at least one of a beam for transmission of the downlink reference signal is determined based at least in part on the uplink reference signal.  
	However, Gao teaches, a beam for transmission of a downlink reference signal is determined based at least in part on a uplink reference signal [¶0120, a transmitting beam of the downlink reference signal is determined by a receiving beam of the uplink reference signal].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu by including the above-mentioned features, as taught by Gao because it would provide the system with the enhanced flexibility in establishing a binding relation between the uplink reference signal and the downlink reference signal [¶0120 of Gao].
	Although Justin teaches, “transmission of the downlink reference signal for the handover procedure” as set forth above, Justin in view of Liu, Xu and Gao does not explicitly teach (see, emphasis), modifying transmission mode of a signal.
	However, Baldemair teaches, modify a transmission mode of a signal [FIGS. 1-2; ¶0061, at step 103, switching a transmission mode to a second transmission mode; further see, ¶0064-0066, transmission a signal in the second transmission mode with a shorter time interval (i.e., more frequently) than as compared to a time interval in the first transmission mode]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu, Xu and Gao by including the above-mentioned features, as taught by Baldemair because it would provide the system with the enhanced capability of increasing probability of successful reception within latency budget [¶0064 of Baldemair].

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Justin et al (US Publication No. 2018/199328) in view of Liu et al (US Publication No. 2021/0377805) and further in view of Xu et al (US Publication No. 2016/0353432) and further in view of Du et al (US Publication No. 2009/0175186).

Regarding claim 28, although Justin in view of Liu and Xu teaches, all the limitations of claim 23, and Justin further teaches, determining at least one of the transmission configuration [FIG. 11A; ¶0146, at step 1028, (the source nodes 1115) transmits UL RS configuration information (to the UE), which requires determining the UL RS configuration information], Justin in view of Liu and Xu does not explicitly teach (see, emphasis), the configuration to align a transmission time of a signal with an active time period of a node.
	However, Du teaches, determining a configuration to align a transmission time of a signal with an active time period of a node [FIG. 7; ¶0017 and 0051, (eNB) generates by calculating an active period starting point for UE and stores DRX configuration information (S704 and S705) and schedules the UE and transmitting data in the active period for the UE; note that the configuration information works to align the transmission time of the data to be an active period of the UE since the UE will be in the active period upon receiving the configuration information (see, ¶0063)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu and Xu by including the above-mentioned features, as taught by Du because it would provide the system with the enhanced capability of improving system capacity and achieving efficient utilization of resources [¶0002 of Du].

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Justin et al (US Publication No. 2018/199328) in view of Liu et al (US Publication No. 2021/0377805) and further in view of Xu et al (US Publication No. 2016/0353432) and further in view of Jeong et al (US Publication No. 2014/0148182) and further in view of Maruta et al (US Publication No. 2005/0153657).

Regarding claim 29, although Justin in view of Liu and Xu teaches, all the limitations of claim 23, and Justin further teaches, determining at least one of the transmission configuration [FIG. 11A; ¶0146, at step 1028, (the source nodes 1115) transmits UL RS configuration information (to the UE), which requires determining the UL RS configuration information], Justin in view of Liu does not explicitly teach (see, emphasis), the configuration to align a transmit beam direction for a signal with a receive beam direction used by a node to monitor for the signal.  
	However, Jeong teaches, configuration to configure a transmit beam for a signal with a receive beam used by a node to monitor for the signal [¶0057 and 0089; table 3, favorite configuration information including a combination of one transmit beam of (a signal from) of the corresponding BS and one receive beam of a terminal (to receive/monitor the signal from the BS)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu and Xu by including the above-mentioned features, as taught by Jeong because it would provide the system with the enhanced capability of allowing for recognizing whether a particular UE is suffering from low received signal strength or degraded communication performance [¶0057 of Jeong].
	Although Justin in view of Liu, Xu and Jeong teaches, “determining at least one of the transmission configuration to configure a transmit beam for the uplink reference signal with a receive beam direction used by the neighbor node to monitor for the uplink reference signal, Justin in view of Liu and Jeong does not explicitly teach (see, emphasis), align a transmit beam direction and a receive beam direction.
	However, Maruta teaches, configuration to determine a transmit beam direction for a signal with a receive beam direction used by a node to monitor for the signal [¶0123, selecting a transmission beam in the same direction as that of a reception beam].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Justin in view of Liu, Xu and Jeong by including the above-mentioned features, as taught by Maruta because it would provide the system with the enhanced capability of achieving a good transmission characteristic and high uplink/downlink channel quality [¶0123 of Maruta].
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469